Title: From George Washington to Colonel Theodorick Bland, 17 November 1778
From: Washington, George
To: Bland, Theodorick


  
    Dr Sir.
    Head Quarters [N.Y.] 17th Nvr 1778.
  
In order to avoid the calling on the militia of Connecticut, for the purpose of guarding the troops of Convention, I have directed Genl Poor, with his brigade to proceed with them as far as the North River.
Major Jamison may continue but You will be pleased, to return here, previously communicating to General Poor a copy of your instructions.
I am the more desirous to see you, that a comprehensive plan may be settled for the remainder of the march, as I mean you should take up the troops at North River, and continue with them to Charlottesville. You may have discovered some defects which future arrangements may be able to obviate, and make the journey easier to you, and more comfortable to the troops. I am Dr Sir your most hble servt.
